                Case 3:20-cr-00251-JD Document 36 Filed 07/23/21 Page 1 of 2




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3
   Chief, Criminal Division
 4
   HELEN L. GILBERT (NYBN 4736336)
 5        450 Golden Gate Avenue, Box 36055
          San Francisco, California 94102-3495
 6        Telephone: (415) 436-7200
          Fax: (415) 436-7234
 7        Helen.Gilbert@usdoj.gov
 8 MARK LESKO
   Acting Assistant Attorney General
 9 National Security Division

10 NATHAN SWINTON (NYBN 4860482)
   Trial Attorney, National Security Division
11        950 Pennsylvania Avenue NW, Room 7700D
          Washington, DC 20530
12        Telephone: (202) 353-0267
          Fax: (202) 532-4251
13        Nathan.Swinton@usdoj.gov
14 Attorneys for the United States of America

15

16                                   UNITED STATES DISTRICT COURT

17                                 NORTHERN DISTRICT OF CALIFORNIA

18                                       SAN FRANCISCO DIVISION

19
     UNITED STATES OF AMERICA,                       ) CASE NO. CR 20-251 JD
20                                                   )
             Plaintiff,                              ) NOTICE OF DISMISSAL
21                                                   )
        v.                                           )
22                                                   )
     XIN WANG,                                       )
23                                                   )
             Defendant.                              )
24                                                   )

25           With leave of the Court, and pursuant to Federal Rule of Criminal Procedure 48(a), the United

26 States Attorney for the Northern District of California dismisses the Indictment against defendant Xin

27

28

     NOTICE OF DISMISSAL                             1
     CR 20-251 JD
               Case 3:20-cr-00251-JD Document 36 Filed 07/23/21 Page 2 of 2




 1 Wang. The United States requests that the Court vacate the trial scheduled for November 8, 2021.

 2
     DATED: July 23, 2021                                     Respectfully submitted,
 3
                                                              STEPHANIE M. HINDS
 4                                                            Acting United States Attorney

 5

 6                                                            HALLIE HOFFMAN
                                                              Chief, Criminal Division
 7

 8         Leave is granted to the government to dismiss the Indictment against defendant Xin Wang. The

 9 trial scheduled for November 8, 2021, is hereby VACATED.

10

11 Date:    July 23, 2021
                                                              HON. JAMES DONATO
12                                                            United States District Judge

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

     NOTICE OF DISMISSAL                          2
     CR 20-251 JD
